Citation Nr: 1437110	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for gouty arthritis of the right foot involving the first metatarsophalangeal joint. 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1986 to January 1990, March 1990 to May 1990, and December 1990 to March 1992. The Veteran died in June 2012. 

These issues come before the Board of Veterans' Appeals (Board) from a September 2010 RO rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO granted service connection for a right foot disability and assigned a rating of 20 percent, effective March 16, 2010. The Veteran appealed the initial rating. 

In June 2012, the Veteran's surviving spouse informed VA of the Veteran's death. The same month, the surviving child filed a claim of service connection for the cause of the Veteran's death, to include any accrued claim. So did the surviving spouse. In September 2012, the surviving child also filed an application for substitution for the Veteran. 

In October 2012, the RO issued a rating decision granting service connection for the cause of the Veteran's death. An October 2012 notice letter to the surviving spouse stated the claim for DIC and death pension was denied. Another notice letter, dated the same month and addressed to the surviving child, stated service-connected death benefits were granted, death pension was denied, and the accrued claim (for an initial increased rating for a right foot disability) was denied. 

In a June 20111 rating decision the RO had increased the rating for major depression to 100 percent and granted entitlement to special monthly compensation at the housebound rate, both effective March 15, 2011.  In January 2012, the RO essentially affirmed the effective dates.  The Veteran submitted a notice of disagreement.  

In August 2013, the RO granted effective dates of July 8, 2010 for those benefits.  This was the date sought in the Veteran's notice of disagreement. As this was a full grant of the benefit sought, the issue is not before the Board at this time. Cf. AB v. Brown, 6 Vet App 35 (1993) (a claimant is presumed to be seeking the maximum benefit available under law, but may choose to limit the claim to a lesser benefit).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 



REMAND

In September 2012, the guardian of the Veteran's minor child, B. V-W, wrote that she wanted to continue all of the Veteran's pending appeals on behalf of B. V-W.  In an October 2012 letter, the Philadelphia RO advised the Veteran's surviving spouse, D.W., that it was sending the Veteran's claims folder to the Winston-Salem RO for "the continuation of appeal under the substitution guidelines."  The AOJ has not determined who is eligible to substitute for the Veteran. See 38 U.S.C.A. § 7105A (West 2002), and 38 C.F.R. §§ 19.100-02 and 20.500-04 (2013); see also M21-1MR, Part III, Subpart vi, Chapter 6. Since the determination of whether someone is an eligible substitute is an appealable issue, the AOJ must make the initial substitution eligibility determination and must notify the claimants of that decision. 38 C.F.R. § 3.103(b), (f) (2013). 

While 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) provides some guidance regarding substitution, regulations on substitution have not yet been finalized. 76 Fed. Reg. 8666, 8673 (proposed Feb. 15, 2011). Further guidance is also provided in VBA Fast Letter 10-30 (Revised April 3, 2013). 

Accordingly, the case is REMANDED for the following action:

1. Determine who, if anyone is being substitutes for the Veteran in his appeal of the initial increased rating for a right foot disability. Contested claims procedures should be followed in adjudicating this claim. This issue should not be returned to the Board, unless there is a timely substantive appeal. 

2. Readjudicate the issue of entitlement to an accrued benefits claim for an initial increased rating for a right foot disability, currently 20 percent disabling. 

3. If any properly appealed issue remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellants have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

